Allowance
Claims 1, 8-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art US Patent 7,127,937 (Thyroff) discloses a method for leakage monitoring of a fuel cell system (“method for detecting leaks in a fuel cell system” [Abstract]), the method comprising 
acquiring measured values M before or during deactivation of the fuel cell system (FIGURE 2- Shutdown, Store measured pressure 52, “The controller 30 stores the final measured pressure at shut-down at this time at box 52” (Col 3, Ln 50)),
acquiring measured values N during or after reactivation of the fuel cell system (200) (FIGURE 3, Start up 62, measure pressure 64) and 
comparing the measured values M and N with one another (FIGURE 3, Calculate delta pressure 66), characterized in that 
before deactivation of the fuel cell system (200) the measured values M are acquired in the form of a temperature measurement and pressure measurement in the fuel cell system (“The algorithm in the controller 30 may use a temperature factor when determining the low and high threshold values. Particularly, because the temperature in the supply line 18 may be different at system shut-down than at system start-up, the pressure within the supply line 18 may be different even though the actual volume of hydrogen in the supply line 18 is about the same” (Col 4, ln 20)),
wherein the measured values M which are measured during the temperature measurement and pressure measurement of the fuel cell system, (“The algorithm in the controller 30 may use a temperature factor when determining the low and high threshold values. Particularly, because the temperature in the supply line 18 may be different at system shut-down than at system start-up, the pressure within the supply line 18 may be different even though the actual volume of hydrogen in the supply line 18 is about the same” (Col 4, ln 20) “controller 30 stores the final measured pressure at shut-down at this time at box 52” (Col 3, Ln 50)),
wherein during subsequent reactivation of the fuel cell system the measured values N are acquired by means of a temperature measurement and pressure measurement of the fuel cell system (FIGURE 3, Start up 62, measure pressure 64, “The algorithm in the controller 30 may use a temperature factor when determining the low and high threshold values. Particularly, because the temperature in the supply line 18 may be different at system shut-down than at system start-up, the pressure within the supply line 18 may be different even though the actual volume of hydrogen in the supply line 18 is about the same” (Col 4, ln 20));
US Publication 2007/0202367 (Yoshida) teaches an output pressure measured value MP1 and an input pressure measured value HP1, wherein the measured values N comprise a temperature measured value T2 an output pressure measured value MP2, an input pressure measured HP2 (“The pressure sensor P5 detects the pressure of the stack inlet. The pressure sensor P10 detects the pressure on the input port side (upstream side) of the hydrogen circulating pump 63. The pressure sensor P11 detects the pressure on the output port side (downstream side) of the hydrogen circulating pump 63” [0046]- P11 teaches MP1 the output pressure, and P5 teaches HP1 the input pressure);
US Patent 5,297,423 (Keating) teaches which are standardized to a standard temperature nT1 and are stored as standardized values nMP1 and nHP1 in a non-volatile memory “The basic function of these sensors is to allow the system to eventually determine a displaced or dispensed product volume referenced to a standard temperature. It is this referenced volume value that is compared with a previous referenced volume value and used to determine delivery reconciliation, inventory reconciliation, and leak detection” (Col 10, Ln 52);
the prior art fails to teach or suggest the further inclusion of:
wherein the measured values N comprise a temperature measured value T2, an output pressure measured value MP2, and an input pressure measured value HP2 which are standardized to an actual temperature iT2 of the fuel cell system, which is different from the standard temperature nT1, to determine standardized values iMP2 and iHP2.
This limitation differs from the prior art because the prior art standardizes to a static standard/reference temperature before and after activation, and the limitation standardizes to the actual temperature after activation, which is different from the standard/reference temperature.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claim 1 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857